In an action pursuant to section 340 of the General Business Law for an injunction and other relief, the appeal is from an order granting respondents’ motions to dismiss the amended complaint for failure to state facts sufficient to constitute a cause of action. Order unanimously affirmed, with $10 costs and disbursements. Discontinuance of business relationships and elimination of competition are not actionable unless the elimination is complete, or unless there is other injury to the public, or ruination of a competitor’s business. (Locker v. American Tobacco Co., 121 App. Div. 443, affd. 195 N. Y. 565; cf. PeeJcshill Theatre V. Advance Theat. Co., 206 App. Div. 138; cf. Alexander’s Dept. Stores v. Ohrbach’s, 266 App. Div. 535, appeal dismissed 291 N. Y. 707.) Present — Beldock, Aacting P. J., Murphy, Ughetta, Hallinan and Kleinfeld, JJ.